Citation Nr: 0021308	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1972 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which found that new and material evidence had not 
been submitted to reopen the appellant's claim for service 
connection for a psychiatric disorder.

The Board notes that the appellant requested a personal 
hearing before the Board in his substantive appeal.  A 
videoconference hearing was scheduled in December 1999 and a 
hearing before a traveling Member of the Board was scheduled 
in March 2000, but he did not report for either hearing.  
Correspondence sent to him at the latest address of record 
(as shown on his substantive appeal) has been returned by the 
United States Postal Service.  It is the appellant's burden 
to keep VA apprised of his address, and there is no burden on 
VA to turn up heaven and earth to find him when he has failed 
to do so.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  It 
would be pointless to remand this claim for another attempt 
to provide the appellant a hearing before the Board.  It is 
reasonable to assume that any notification of a hearing would 
again be returned by the United States Post Office as 
undeliverable.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  No alternative address is of 
record for the appellant, and the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, VA has satisfied its duty to assist the 
appellant in this case.  


FINDINGS OF FACT

1.  In a February 1974 decision, the RO denied, on the 
merits, service connection for an acquired psychiatric 
disorder, then diagnosed as anxiety reaction.  The appellant 
did not appeal this determination.

2.  In a May 1994 decision, the RO concluded that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, then diagnosed as schizo-affective disorder and 
dysthymic disorder.  The appellant did not perfect an appeal 
of this determination.

3.  In an April 1996 decision, the RO again denied the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The appellant did not perfect an 
appeal of this determination.

4.  None of the evidence received since April 1996 in support 
of the appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder bears 
directly and substantially on the matter of whether there is 
a causal connection between a current psychiatric disorder 
and military service, and the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.202, and 20.302(b) 
(1999).

2.  New and material evidence has not been received, and the 
claim for service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records did not show 
diagnosis of a psychiatric disorder.  In April 1973, he was 
referred for a psychiatric evaluation because he wanted to be 
discharged from service due to difficulties adjusting to 
military life.  The provisional diagnosis was situational 
reaction.  Mental status examination showed no evidence of a 
psychiatric condition, and the diagnosis was inadequate 
personality.  He was thereafter discharged from service.  He 
was hospitalized from November to December 1973 at the VA 
Medical Center (MC) in Dublin, Georgia, for acute 
tonsillitis.  After this condition improved, he complained of 
increased nervousness and showed signs of extreme anxiety.  
It was felt that this was a functional condition, but he 
refused to undergo a psychiatric evaluation and desired a 
discharge from the VAMC.  He was discharged with a diagnosis 
of mild anxiety state.  In a February 1974 rating decision, 
the RO denied service connection for a psychiatric disorder, 
then diagnosed as anxiety reaction.  The appellant was 
notified of that decision and did not appeal.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
claimant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within that time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, and 20.302(a) and (b) (1999).

In September 1993, the appellant filed a claim for service 
connection for depression that he alleged began in 1972.  He 
underwent a VA psychiatric examination in October 1993, where 
he complained of depression, difficulty sleeping, nightmares, 
paranoia, and visual hallucinations.  The diagnosis was 
schizo-affective disorder.  VA records for hospitalization 
from September to December 1993 showed diagnoses of dysthymic 
disorder, antisocial personality disorder, and borderline 
personality.  It was noted that the appellant had a long-
standing history of polysubstance abuse including alcohol and 
cocaine.  A May 1994 rating decision found that the appellant 
had not submitted new and material evidence to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  The appellant was notified of that decision in May 
1994 and did not file a notice of disagreement within one 
year of that notification.

In March 1996, the appellant again filed a claim for service 
connection for a psychiatric disorder.  An April 1996 rating 
decision again denied the claim, finding that the claim was 
not well-grounded and confirming the May 1994 rating decision 
which found that the appellant had not submitted new and 
material evidence to reopen his claim.  The appellant was 
notified of that decision on April 5, 1996.  He submitted a 
written statement indicating disagreement with the May 1994 
rating decision.  That statement was construed as a notice of 
disagreement with the April 1996 rating decision, and he was 
provided a Statement of the Case (SOC) in April 1996.  

In order to perfect an appeal, the claimant must submit a 
substantive appeal either within 60 days of issuance of the 
SOC or within one year from notification of the rating 
decision, whichever is later.  38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1999).  The SOC issued to the appellant in 
April 1996 informed him of the need to file a substantive 
appeal.  Although he filed several requests to "reopen" his 
claim within the one-year appeal period, he at no time 
expressed any intent to appeal the April 1996 rating 
decision.  Rather, he specifically asked that his claim be 
reopened, so he was clearly submitting new or additional 
claims.  

In response to the new claims filed by the appellant, 
December 1996, January 1997, and April 1997 rating decisions 
denied reopening of this claim.  The appellant submitted a VA 
Form 9 (Appeal to the Board of Veterans' Appeals), dated 
April 24, 1997, which was received by the RO on April 28, 
1997.  He also submitted a VA Form 21-4138 (Statement in 
Support of Claim) which was also dated April 24, 1997, and 
referred to "your recent letter of disagreement."  Since 
these forms were not received within the one-year period that 
he had to appeal the April 1996 rating decision (i.e., prior 
to April 5, 1997), neither form can be accepted as a 
substantive appeal with respect to that decision.  Therefore, 
since the appellant did not perfect an appeal of the April 
1996 rating decision, it is also final.  

The Board construes the April 28, 1997, communications from 
the veteran to be a notice of disagreement with the April 
1997 rating decision; therefore, that is the rating decision 
on appeal in this case.  The appellant filed the present 
claim to reopen in August 1996.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Colvin 
standard for new and material evidence was a more restrictive 
standard than that contained in 38 C.F.R. § 3.156.  Since the 
38 C.F.R. § 3.156 standard used in this case imposes a lower 
burden to reopen than did Colvin, the application of that 
regulation does not unfairly prejudice the appellant.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Since April 1996, the following evidence has been received 
which is not duplicative of evidence previously received:  
(1) the appellant's contentions; (2) VA inpatient and 
outpatient records for treatment between March 1996 and March 
1997; (3) a September 1996 letter from a VA psychologist 
indicating that the veteran was a member of an anger 
management group; (4) an October 1996 letter from the 
Decatur, Georgia VAMC indicating that the veteran was 
participating in a Compensated Work Therapy (CWT) program; 
and (5) a letter from the Decatur VAMC, dated in December 
1996, which reports that the veteran suffers from depression.  
The evidence received subsequent to April 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence mentioned above, received since April 1996, is 
new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a) (1999) (emphasis 
added).

The Board concludes that the appellant has not submitted 
material evidence.  As discussed above, the medical evidence 
submitted since 1996 shows continued treatment for a 
psychiatric disorder, most recently diagnosed as depression.  
This evidence is not so significant that it must be 
considered in order to fairly decide the claim, however, as 
the veteran has received treatment for a psychiatric disorder 
since at least 1993.  It must be noted, however, that the 
majority of the new medical records show continued treatment 
for polysubstance abuse, including group therapy, and 
individual therapy for "anger management," rather than 
actual psychiatric treatment.  

No medical professional has ever related a diagnosed 
psychiatric disorder to the appellant's military service or 
stated that any diagnosed condition began during service or 
that a psychosis developed to a compensable degree within the 
first post-service year.  See 38 C.F.R. § 3.307, 3.309 
(1999).  In fact, the medical evidence contains opinions that 
the appellant's current psychiatric symptomatology is caused 
by something other than his military service.  Results of 
psychological testing dated in January 1997 indicated that 
the appellant's current symptomatology is likely to be 
primarily a reactive response to the multiple stressors 
involved in the transition from a lifestyle of chronic 
substance abuse to sobriety.  Even the appellant himself 
feels that his current psychiatric symptomatology is related 
to his polysubstance abuse.  A VA discharge summary for 
hospitalization from March to April 1996 indicated that the 
appellant was previously treated for "nerves and 
depression" and he thought "all of that was due to drugs."  
Although not competent to render a medical opinion, as 
discussed in more detail below, it is still significant that 
the appellant, when discussing his psychiatric symptoms, 
relates them to his drug abuse and not his military service.

On the other hand, the appellant also alleged during the 
March to April 1996 hospitalization that he started having 
"mental problems while in the military."  A VA psychiatric 
data base outpatient record dated in August 1996 indicated 
that the appellant reported a 20-year history of depression.  
To the extent that the appellant is alleging continuity of 
symptomatology, these statements, standing alone, are not so 
significant that they require reopening of this claim.  His 
allegations are not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
Cf. McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  There 
is no evidence showing, and there has been no allegation, 
that the appellant received any psychiatric treatment between 
1973 and 1993.  Although he is certainly competent to report 
the subjective symptom of depression, his allegations are not 
so significant that this claim must be reopened.  The 
appellant does not possesses medical expertise, and he is, 
therefore, not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  For this reason, his 
allegations are not probative.  This is especially so in 
light of the fact that his service medical records directly 
contradict his claim that he began having "mental problems" 
during service.  Psychiatric examination during service, by a 
qualified medical professional, did not show the presence of 
a psychiatric disorder.

Although not explicitly stated, the basis for the denial of 
this claim in 1974 was that the service medical records 
showed a situational reaction, and there was no connection 
between that condition and the post-service psychiatric 
disorders.  There remains a lack of such evidence.  
Accordingly, the Board finds that the evidence received 
subsequent to April 1996 is not new and material and does not 
serve to reopen the claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, the claim is not reopened, and the appeal is 
denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

